Wilson, Ch. J.
By the Court The plaintiff shipped the goods sued for, and is the consignee named in the bill of lad*164ing. The defendants, who were at the time running a line of boats between St. Paul and LaCrosse, by their agent, received the goods, and executed a bill of lading in the words following: “Shipped by C. W. Wooley & Co., in good order and well conditioned, as agents and forwarders, lor and on account, and at the risk of whom it may concern, on board the steamer ‘ Frank Steele,’ whereof Hatcher is master, for the present voyage, now in the port of St. Paul, and bound for LaCrosse, the following articles as herein maiked and described, and to be delivered in like good order and condition, as addressed on the margin, or to his or their consignees, or assigns, '(unavoidable dangers of fire, navigation and collision only excepted), upon paying the freight and charges, as noted below. Privilege of lighting, towing and re-shipping. In witness whereof, the master of said steamer hath affirmed to five bills of lading, all of this tenor and date, one of which being accomplished the others to stand void.
Consignee, E. Y. McCauley. Care G. F. Peabody & Co., Philadelphia, II. J. Bumsey, LaCrosse, Clarke & Co., Chicago.
Dated at St. Paul this 8th day of June, 1861. No. of packages 2. Description of articles: ■ Boxes of sundries. Weight-. Biver charges, free. Advanced charges, none. Total charges, none. (Signed) J. B. Hatcher.”
The goods were not delivered at LaCrosse, and this action is brought to recover their value.
The answer denies “ that the plaintiff at the time of the shipment in said complaint alleged, or at the time of the commencement of this action, was the owner of the said goods, or' any part thereof, but these defendants aver that the said goods were then and always the separate, property of Josephine M. McCauley, the wife of the said plaintiff) in her own right.” And after the plaintiff closed his case the defendants, *165moved the Court to dismiss the action, on the ground that, there was no. evidence that the plaintiff was the owner of the goods.
The motion was properly denied, for the consignee is presumptively the owner of the property shipped. Edwards on Bailments, 561-2; Everett vs. Salters, 15 Wend., 474; Angell on Carriers, Sec. 497.
Before the cause was submitted to the jury the defendants’ counsel ashed the Court to charge, “that as the contract of carriage in this case was without hire, and at the owner’s rish, the jury must find for the defendants, unless, they were satisfied from the evidence that the goods were lost by some gross negligence or misconduct on the part of the defendants or their servants.” This instruction was also denied. This point was disposed of when the case was last before this Court. (10 Minn.’, 418.) It was then held that the rights and duties of the parties are fixed by the special agreement in the bill of lading, which binds the defendants to deliver the goods unless prevented by the unavoidable dangers therein specified.
The evidence was clearly sufficient- to justify the jury in finding that the plaintiff had not received the property.
Judgment affirmed.